Exhibit 10.1

2010 Incentive Compensation Plan

of

CVS Caremark Corporation

1. Purpose. The purpose of this 2010 Incentive Compensation Plan (the “Plan”) is
to assist CVS Caremark Corporation, a Delaware corporation (the “Corporation”),
and its subsidiaries in attracting, retaining and rewarding high-quality
executives, employees, and other persons who provide services to the Corporation
and/or its subsidiaries, to enable such persons to acquire or increase a
proprietary interest in the Corporation in order to strengthen the mutuality of
interests between such persons and the Corporation’s stockholders and to provide
such persons with short- and long-term performance incentives to expend their
maximum efforts in the creation of stockholder value. The Plan is also intended
to qualify certain compensation awarded under the Plan for maximum tax
deductibility under Code Section 162(m) (as hereafter defined) to the extent
deemed appropriate by the Committee (or any successor committee) of the Board of
Directors of the Corporation.

2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1 hereof:

(a) “Annual Incentive Award” means a conditional right granted to a Participant
under Section 9(c) hereof to receive a cash payment, Stock or other Award,
unless otherwise determined by the Committee, after the end of a specified
fiscal year.

(b) “Award” means any Option, Restricted Stock, Restricted Stock Unit, Stock
Appreciation Right, Deferred Stock, Stock granted as a bonus or in lieu of
another award, Stock awarded to a director pursuant to Section 8, Dividend
Equivalent, Other Stock-Based Award, Performance Award or Annual Incentive
Award, together with any other right or interest granted to a Participant under
the Plan.

(c) “Beneficiary” means the person, persons, trust or trusts which have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted under Section 11(b) hereof. If, upon
a Participant’s death, there is no designated Beneficiary or surviving
designated Beneficiary, then the term Beneficiary means person, persons, trust
or trusts entitled by will or the laws of descent and distribution to receive
such benefits.

(d) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 under the Exchange Act and any successor to such Rule.

(e) “Board” means the Corporation’s Board of Directors.

(f) “Change in Control” means Change in Control as defined with related terms in
Section 10 of the Plan.

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

(h) “Committee” means a committee of two or more directors designated by the
Board to administer the Plan.

(i) “Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 9(e) of the Plan.

(j) “Deferred Stock” means a right, granted to a Participant under Section 6(f)
hereof, to receive Stock, cash or a combination thereof at the end of a
specified deferral period.

(k) “Dividend Equivalent” means a right, granted to a Participant under
Section 6(h), to receive cash, Stock, other Awards or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or other periodic payments.

(l) “Effective Date” means May 12, 2010.



--------------------------------------------------------------------------------

(m) “Eligible Person” means each Executive Officer and other officers and
employees of the Corporation or of any subsidiary, including such persons who
may also be directors of the Corporation, and any Eligible Director. An employee
on leave of absence may be considered as still in the employ of the Corporation
or a subsidiary for purposes of eligibility for participation in the Plan.

(n) “Eligible Director” means a director of the Corporation who at the relevant
time is not, and for the preceding 12 months was not, an employee of the
Corporation or its subsidiaries.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

(p) “Executive Officer” means an executive officer of the Corporation as defined
under the Exchange Act.

(q) “Fair Market Value” means the fair market value of Stock, Awards or other
property as determined by the Committee or under procedures established by the
Committee. Unless otherwise determined by the Committee, the Fair Market Value
of Stock shall be the closing price of a share of Stock, as quoted on the
composite transactions table on the New York Stock Exchange, on the date on
which the determination of fair market value is being made.

(r) “Incentive Stock Option” or “ISO” means any Option intended to be and
designated as an incentive stock option within the meaning of Code Section 422
or any successor provision thereto; provided, however, that only an Eligible
Person who is an employee within the meaning of Code Section 422 and the
regulations thereunder shall be eligible to receive an ISO.

(s) “Option” means a right, granted to a Participant under Section 6(b) hereof,
to purchase Stock or other Awards at a specified price during specified time
periods.

(t) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(i) hereof.

(u) “Participant” means a person who has been granted an Award under the Plan
that remains outstanding, including a person who is no longer an Eligible
Person.

(v) “Performance Award” means a right, granted to a Participant under Section 9
hereof, to receive Awards based upon performance criteria specified by the
Committee.

(w) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall include
a “group” as defined in Section 13(d) thereof.

(x) “Prior Plan” means the CVS Caremark Corporation 1997 Incentive Compensation
Plan, as amended.

(y) “Qualified Member” means a member of the Committee who is a “Non-Employee
Director” within the meaning of Rule 16b-3(b)(3) and an “outside director”
within the meaning of Regulation 1.162-27 under Code Section 162(m).

(z) “Restricted Stock” means Stock granted to a Participant under Section 6(d)
hereof, that is subject to certain restrictions and to a risk of forfeiture.

(aa) “Restricted Stock Unit” shall mean a contractual right granted under
Section 6(d) that represents a right to receive the value of a share of Stock
upon the terms and conditions set forth in the Plan and the applicable Award
agreement.

(bb) “Rule 16b-3” means Rule 16b-3, as in effect from time to time and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.

(cc) “Stock” means the Corporation’s Common Stock, and such other securities as
may be substituted (or resubstituted) for Stock pursuant to Section 11(c)
hereof.

(dd) “Stock Appreciation Rights” or “SAR” means a right granted to a Participant
under Section 6(c) hereof.



--------------------------------------------------------------------------------

(ee) “Substitute Award” means an Award granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Corporation or with which the Corporation combines.

3. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee,
except to the extent the Board elects to administer the Plan, in which case
references herein to the “Committee” shall be deemed to include references to
the “Board”. The Committee shall have full and final authority, in each case
subject to and consistent with the provisions of the Plan, to select Eligible
Persons to become Participants, grant Awards, determine the type, number and
other terms and conditions of, and all other matters relating to, Awards,
prescribe Award agreements (which need not be identical for each Participant)
and rules and regulations for the administration of the Plan, construe and
interpret the Plan and Award agreements and correct defects, supply omissions or
reconcile inconsistencies therein and to make all other decisions and
determinations as the Committee may deem necessary or advisable for the
administration of the Plan.

(b) Manner of Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to an
Award granted or to be granted to a Participant who is then subject to
Section 16 of the Exchange Act in respect of the Corporation, or relating to an
Award intended by the Committee to qualify as “performance-based compensation”
within the meaning of Code Section 162(m) and regulations thereunder, may be
taken either (i) by a subcommittee, designated by the Committee, composed solely
of two or more Qualified Members, or (ii) by the Committee but with each such
member who is not a Qualified Member abstaining or recusing himself or herself
from such action; provided, however, that, upon such abstention or recusal, the
Committee remains composed solely of two or more Qualified Members. Such action,
authorized by such a subcommittee or by the Committee upon the abstention or
recusal of such non-Qualified Member(s), shall be the action of the Committee
for purposes of the Plan. Any action of the Committee shall be final, conclusive
and binding on all persons, including the Corporation, its subsidiaries,
Participants, Beneficiaries, transferees under Section 11(b) hereof or other
persons claiming rights from or through a Participant, and stockholders. The
express grant of any specific power to the Committee, and the taking of any
action by the Committee, shall not be construed as limiting any power or
authority of the Committee. To the extent permitted by applicable law, the
Committee may delegate to officers or managers of the Corporation or any
subsidiary, or committees thereof, the authority, subject to such terms as the
Committee shall determine, to perform such functions, including administrative
functions, as the Committee may determine, to the extent that such delegation
will not result in the loss of an exemption under Rule 16b-3(d)(1) for Awards
granted to Participants subject to Section 16 of the Exchange Act in respect of
the Corporation and will not cause Awards intended to qualify as
“performance-based compensation” under Code Section 162(m) to fail to so
qualify. The Committee may appoint agents to assist it in administering the
Plan.

(c) Limitation of Liability. The Committee and each member thereof shall be
entitled to rely or act upon in good faith any report or other information
furnished to him or her by any executive officer, other officer or employee of
the Corporation or a subsidiary, the Corporation’s independent auditors,
consultants or any other agents assisting in the administration of the Plan.
Members of the Committee and any officer or employee of the Corporation or a
subsidiary acting at the direction or on behalf of the Committee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan and shall, to the extent permitted by law, be fully
indemnified and protected by the Corporation with respect to any such action or
determination.

4. Stock Subject to Plan.

(a) Overall Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 11(c) hereof, the total number of shares of Stock reserved
and available for delivery in connection with Awards under the Plan shall be
(i) seventy-four million (74,000,000), plus (ii) the number of shares of Stock
subject to awards under the Prior Plan which become available in accordance with
Section 4(c) hereof after the date on which stockholders of the Corporation
originally approved the adoption of this Plan; provided, however, that the total
number of shares of Stock with respect to which ISOs may be granted shall not
exceed eight (8) million. Any shares of Stock delivered under the Plan shall
consist of authorized and unissued shares or treasury shares.



--------------------------------------------------------------------------------

(b) Application of Limitation to Grants of Awards. No Award may be granted if
the number of shares of Stock to be delivered in connection with such Award
exceeds the number of shares of Stock remaining available under the Plan minus
the number of shares of Stock issuable in settlement of Awards or relating to
then-outstanding Awards. Notwithstanding the foregoing, Awards settleable only
in cash shall not reduce the number of shares of Stock available under the Plan
and Stock issued for Substitute Awards shall not count against the limits of
Section 4(a). The Committee may adopt reasonable counting procedures to ensure
appropriate counting, avoid double counting (as, for example, in the case of
tandem or substitute awards) and make adjustments if the number of shares of
Stock actually delivered differs from the number of shares previously counted in
connection with an Award.

(c) Availability of Shares Not Delivered Under Awards. Shares of Stock subject
to an Award under the Plan or an award under the Prior Plan that is canceled,
expired, forfeited, settled in cash or otherwise terminated without a delivery
of shares to the Participant, including (i) the number of shares withheld in
payment of any exercise or purchase price of an Award or award or taxes relating
to Awards or awards, and (ii) the number of shares surrendered in payment of any
exercise or purchase price of an Award or award or taxes relating to any Award
or award, will again be available for Awards under the Plan, except that if any
such shares could not again be available for Awards to a particular Participant
under any applicable law or regulation, such shares shall be available
exclusively for Awards to Participants who are not subject to such limitation.

5. Eligibility; Per-Person Award Limitations. Awards may be granted under the
Plan only to Eligible Persons. In each fiscal year during any part of which the
Plan is in effect, an Eligible Person may not be granted Awards relating to more
than three (3) million shares of Stock, subject to adjustment as provided in
Section 11(c), under each of Sections 6(b) through 6(h), 9(b) and 9(c). In
addition, the maximum cash amount that may be earned under the Plan as a final
Annual Incentive Award or other cash annual Award in respect of any fiscal year
by any one Participant shall be ten million dollars ($10,000,000), and the
maximum cash amount that may be earned under the Plan as a final Performance
Award or other cash Award in respect of a performance period other than an
annual period by any one Participant on an annualized basis shall be five
million dollars ($5,000,000).

6. Specific Terms of Awards.

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6, and with respect to directors of the Corporation, in Section 8. In
addition, the Committee may impose on any Award or the exercise thereof, at the
date of grant or thereafter (subject to Section 11(e)), such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall determine, including terms requiring forfeiture of Awards in the
event of termination of employment of the Participant and terms permitting a
Participant to make elections relating to his or her Award. The Committee shall
retain full power and discretion to accelerate, waive or modify, at any time,
any term or condition of an Award that is not mandatory under the Plan. Except
in cases in which the Committee is authorized to require other forms of
consideration under the Plan, or to the extent other forms of consideration must
be paid to satisfy the requirements of the Delaware General Corporation Law, no
consideration other than services may be required for the grant of any Award.

(b) Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions:

(i) Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee, provided that such exercise price
shall be not less than the Fair Market Value of a share of Stock on the date of
grant of such Option except as provided under the first sentence of Section 7(a)
hereof.

(ii) Time and Method of Exercise. The Committee shall determine the time or
times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the methods by which such exercise price may be
paid or deemed to be paid, the form of such payment, including, without
limitation, cash, Stock, other Awards or awards granted under other plans of the
Corporation or any subsidiary, or other property, and the methods by or forms in
which Stock will be delivered or deemed to be delivered to Participants.



--------------------------------------------------------------------------------

(iii) ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Code Section 422. Anything in the Plan to the
contrary notwithstanding, no term of the Plan relating to ISOs shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be exercised, so as to disqualify either the Plan or any ISO
under Code Section 422, unless the Participant has first requested the change
that will result in such disqualification.

(c) Stock Appreciation Rights. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:

(i) Right to Payment. A SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price of the SAR as determined by the Committee.

(ii) Other Terms. The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a SAR
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the method of exercise,
method of settlement, form of consideration payable in settlement, method by or
forms in which Stock will be delivered or deemed to be delivered to
Participants, whether or not a SAR shall be in tandem or in combination with any
other Award and any other terms and conditions of any SAR. SARs may be either
freestanding or in tandem with other Awards.

(d) Restricted Stock and Restricted Stock Units. The Committee is authorized to
grant Restricted Stock or Restricted Stock Units to Participants on the
following terms and conditions:

(i) Grant and Restrictions. Restricted Stock and Restricted Stock Units shall be
subject to such restrictions on transferability, risk of forfeiture and other
restrictions, if any, as the Committee may impose, which restrictions may lapse
separately or in combination at such times, under such circumstances (including
based on achievement of performance goals and/or future service requirements),
in such installments or otherwise, as the Committee may determine at the date of
grant or thereafter. Except to the extent restricted under the terms of the Plan
and any Award agreement relating to the Restricted Stock, a Participant granted
Restricted Stock shall have all of the rights of a stockholder, including the
right to vote the Restricted Stock and the right to receive dividends thereon
(subject to any mandatory reinvestment or other requirement imposed by the
Committee). During the restricted period applicable to the Restricted Stock,
subject to Section 11(b) below, the Restricted Stock may not be sold,
transferred, pledged, hypothecated, margined or otherwise encumbered by the
Participant. Restricted Stock Units may be settled in Stock, cash equal to the
Fair Market Value of the specified number of shares of Stock covered by the
Units, or a combination thereof, as determined by the Committee at the date of
grant or thereafter.

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment during the applicable restriction period, Restricted
Stock and Restricted Stock Units that are at that time subject to restrictions
shall be forfeited, provided that the Committee may provide, by rule or
regulation or in any Award agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock and
Restricted Stock Units shall be waived in whole or in part in the event of
terminations resulting from specified causes and the Committee may in other
cases waive in whole or in part the forfeiture of Restricted Stock and
Restricted Stock Units.

(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Corporation retain physical possession of the
certificates and that the Participant deliver a stock power to the Corporation,
endorsed in blank, relating to the Restricted Stock.



--------------------------------------------------------------------------------

(iv) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any cash dividends paid on a share of
Restricted Stock be automatically reinvested in additional shares of Restricted
Stock or applied to the purchase of additional Awards under the Plan. Unless
otherwise determined by the Committee, Stock distributed in connection with a
Stock split or Stock dividend, and other property distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such Stock or other property has been
distributed. The Committee shall determine and specify in the Restricted Stock
Unit Agreement the effect, if any, of dividends paid on Stock during the period
such Award is outstanding.

(e) Deferred Stock. The Committee is authorized to grant Deferred Stock to
Participants, which are rights to receive Stock, cash, or a combination thereof
at the end of a specified deferral period, subject to the following terms and
conditions:

(i) Award and Restrictions. Satisfaction of an Award of Deferred Stock shall
occur upon expiration of the deferral period specified for such Deferred Stock
by the Committee (or, if permitted by the Committee, as elected by the
Participant). In addition, Deferred Stock shall be subject to such restrictions
(which may include a risk of forfeiture) as the Committee may impose, if any,
which restrictions may lapse at the expiration of the deferral period or at
earlier specified times (including based on achievement of performance goals
and/or future service requirements), separately or in combination, in
installments or otherwise, as the Committee may determine. Deferred Stock may be
satisfied by delivery of Stock, cash equal to the Fair Market Value of the
specified number of shares of Stock covered by the Deferred Stock, or a
combination thereof, as determined by the Committee at the date of grant or
thereafter.

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment during the applicable deferral period or portion
thereof to which forfeiture conditions apply (as provided in the Award agreement
evidencing the Deferred Stock), all Deferred Stock that is at that time subject
to deferral (other than a deferral at the election of the Participant) shall be
forfeited; provided that the Committee may provide, by rule or regulation or in
any Award agreement, or may determine in any individual case, that restrictions
or forfeiture conditions relating to Deferred Stock shall be waived in whole or
in part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part the forfeiture of
Deferred Stock.

(iii) Dividend Equivalents. Unless otherwise determined by the Committee at date
of grant, Dividend Equivalents on the specified number of shares of Stock
covered by an Award of Deferred Stock shall be either (A) paid with respect to
such Deferred Stock at the dividend payment date in cash or in shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) deferred with respect to such Deferred Stock and the amount or
value thereof automatically deemed reinvested in additional Deferred Stock,
other Awards or other investment vehicles, as the Committee shall determine or
permit the Participant to elect.

(f) Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized
to grant Stock as a bonus, or to grant Stock or other Awards in lieu of
obligations to pay cash or deliver other property under the Plan or under other
plans or compensatory arrangements, provided that, in the case of Participants
subject to Section 16 of the Exchange Act, the amount of such grants remains
within the discretion of the Committee to the extent necessary to ensure that
acquisitions of Stock or other Awards are exempt from liability under
Section 16(b) of the Exchange Act. Stock or Awards granted hereunder shall be
subject to such other terms as shall be determined by the Committee. In the case
of any grant of Stock to an officer of the Corporation in lieu of salary or
other cash compensation, the number of shares granted in place of such
compensation shall be reasonable, as determined by the Committee.

(g) Dividend Equivalents. Except with respect to Options and SARs, the Committee
is authorized to grant Dividend Equivalents to a Participant, entitling the
Participant to receive cash, Stock, other Awards, or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or other periodic payments. Dividend Equivalents may be awarded on a
free-standing basis or in connection with another Award. The Committee may
provide that Dividend Equivalents shall be paid or distributed when accrued or
shall be deemed to have been reinvested in additional Stock, Awards, or other
investment vehicles and subject to such restrictions on transferability and
risks of forfeiture, as the Committee may specify.



--------------------------------------------------------------------------------

(h) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, as deemed by the Committee to
be consistent with the purposes of the Plan, including, without limitation,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Stock, purchase rights for Stock, Awards with value and
payment contingent upon performance of the Corporation or any other factors
designated by the Committee and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified
subsidiaries. The Committee shall determine the terms and conditions of such
Awards. Stock delivered pursuant to an Award in the nature of a purchase right
granted under this Section 6(h) shall be purchased for such consideration, paid
for at such times, by such methods, and in such forms, including, without
limitation, cash, Stock, other Awards, or other property, as the Committee shall
determine. Cash awards, as an element of or supplement to any other Award under
the Plan, may also be granted pursuant to this Section 6(h).

7. Certain Provisions Applicable to Awards.

(a) Stand-Alone, Additional, Tandem and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted at any time, either
alone or in addition to, in tandem with, or in substitution or exchange for, any
other Award or any award granted under another plan of the Corporation, any
subsidiary, or any business entity to be acquired by the Corporation or a
subsidiary, or any other right of a Participant to receive payment from the
Corporation or any subsidiary, but if an Award is granted in substitution or
exchange for another Award or award, the Committee shall require the surrender
of such other Award or award in consideration for the grant of the new Award. In
addition, Awards may be granted in lieu of cash compensation, including in lieu
of cash amounts payable under other plans of the Corporation or any subsidiary,
in which the value of Stock subject to the Award (for example, Deferred Stock or
Restricted Stock) is equivalent in value to the cash compensation, provided,
however, that any such Award that is an Option shall have an exercise price that
is at least one hundred percent (100%) of the Fair Market Value of a share of
Stock on the date of grant of such Option. Notwithstanding the foregoing
language of this Section 7(a), no outstanding Option or SAR may be amended to
decrease the exercise price except in accordance with Section 11(c) and no
outstanding Option or SAR may be surrendered in exchange for another Award.

(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided that in no event shall the term of any
Option exceed a period of ten years (or such shorter term as may be required in
respect of an ISO under Code Section 422).

(c) Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan, including but not limited to Section 11(l), and any applicable Award
agreement, (i) payments to be made by the Corporation or a subsidiary upon the
exercise of an Option or other Award or settlement of an Award may be made in
such forms as the Committee shall determine, including, without limitation,
cash, Stock, other Awards or other property, and may be made in a single payment
or transfer, in installments, or on a deferred basis, (ii) the settlement of any
Award may be accelerated, and cash paid in lieu of Stock in connection with such
settlement, in the discretion of the Committee or upon occurrence of one or more
specified events (in addition to a Change in Control), (iii) installment or
deferred payments may be required by the Committee (subject to Section 11(e) of
the Plan, including the consent provisions thereof in the case of any deferral
of an outstanding Award not provided for in the original Award agreement) or
permitted at the election of the Participant on terms and conditions established
by the Committee, and (iv) payments may include, without limitation, provisions
for the payment or crediting of reasonable interest on installment or deferred
payments or the grant or crediting of Dividend Equivalents or other amounts in
respect of installment or deferred payments denominated in Stock.

(d) Exemptions from Section 16(b) Liability. It is the intent of the Corporation
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt under Rule 16b-3
(except for transactions acknowledged in writing to be non-exempt by such
Participant). Accordingly, if any provision of this Plan or any Award agreement
does not comply with the requirements of Rule 16b-3 as then applicable to any
such transaction, such provision shall be construed or deemed amended to the
extent necessary to conform to the applicable requirements of Rule 16b-3 so that
such Participant shall avoid liability under Section 16(b).



--------------------------------------------------------------------------------

(e) Cancellation and Rescission of Awards. Unless the Award agreement specifies
otherwise, the Committee may cancel any unexpired, unpaid, or deferred Awards at
any time, and the Corporation shall have the additional rights set forth in
Section 7(e)(iv) below, if the Participant is not in compliance with all
applicable provisions of the Award agreement and the Plan including the
following conditions:

(i) While employed by the Corporation or one of its subsidiaries, a Participant
shall not render services for any organization or engage directly or indirectly
in any business that, in the judgment of the Chief Executive Officer of the
Corporation or other senior officer designated by the Committee, is or becomes
competitive with the Corporation.

(ii) A Participant shall not, without prior written authorization from the
Corporation, disclose to anyone outside the Corporation, or use in other than
the Corporation’s business, any confidential information or material relating to
the business of the Corporation that is acquired by the Participant either
during or after employment with the Corporation.

(iii) A Participant shall disclose promptly and assign to the Corporation all
right, title, and interest in any invention or idea, patentable or not, made or
conceived by the Participant during employment by the Corporation, relating in
any manner to the actual or anticipated business, research or development work
of the Corporation and shall do anything reasonably necessary to enable the
Corporation to secure a patent where appropriate in the United States and in
foreign countries.

(iv)(A) Upon exercise, settlement, payment or delivery pursuant to an Award, the
Participant shall certify on a form acceptable to the Committee that he or she
is in compliance with the terms and conditions of the Plan. Failure to comply
with the provisions of this Section 7(e) prior to, or during the six (6) months
after, any exercise, payment or delivery pursuant to an Award shall cause such
exercise, payment or delivery to be rescinded. The Corporation shall notify the
Participant in writing of any such rescission within two years after such
exercise, payment or delivery. Within ten (10) days after receiving such a
notice from the Corporation, the Participant shall pay to the Corporation the
amount of any gain realized or payment received as a result of the rescinded
exercise, payment or delivery pursuant to an Award. Such payment shall be made
either in cash or by returning to the Corporation the number of shares of Stock
that the Participant received in connection with the rescinded exercise, payment
or delivery.

(B) To the extent determined by the Committee, all Awards shall be subject to
the terms and conditions of the Corporation’s recoupment policy as it exists
from time to time.

(f) Limitation of Vesting of Certain Awards. Notwithstanding anything in this
Plan to the contrary, Restricted Stock, Restricted Stock Units, Deferred Stock,
and Other Stock-Based Awards, as described in Section 6(d), 6(e) and 6(h) of the
Plan, respectively, granted to employees generally will vest over a minimum
period of three (3) years, except in the event of a Participant’s death,
disability, or retirement, or in the event of a Change in Control or other
special circumstances and (i) Restricted Stock, Restricted Stock Units, Deferred
Stock, and Other Stock–Based Awards as to which either the grant or the vesting
is based on the achievement of one or more performance conditions generally will
vest over a minimum period of one (1) year except in the event of a
Participant’s death, disability, or retirement, or in the event of a Change in
Control or other special circumstances, and (ii) up to five percent (5%) of the
shares of Stock authorized under the Plan may be granted as Restricted Stock,
Restricted Stock Units, Deferred Stock, or Other Stock-Based Awards without any
minimum vesting requirements. For purposes of this Section 7(f), vesting over a
three (3)-year period or one (1)-year period will include periodic vesting over
such period if the rate of such vesting is proportional throughout such period.

8. Special Rules for Directors.

(a) Awards. Eligible Directors may receive Awards, including without limitation
Awards in respect of their annual retainer and any additional retainers for
chairing a committee of the board or serving as lead independent director.

(b) Deferral of Shares by Directors. Each Eligible Director may elect to defer
the receipt of shares otherwise currently payable to such Eligible Director
under Section 8(a) of this Plan until such



--------------------------------------------------------------------------------

Eligible Director terminates service as a director or such other date or event
as permitted under rules established by the Board and uniformly applied. In that
event, such Eligible Director shall be granted an award of share credits equal
to the number of shares of Stock elected to be deferred, including fractional
share credits to not less than three decimal places.

(c) Settlement. As soon as practicable after an Eligible Director has ceased
being a Director of the Corporation or such other date or event elected by an
Eligible Director under Section 8(b), all awards shall be paid to the Eligible
Director or, in the case of the death of the Eligible Director, the Eligible
Director’s designated beneficiary or beneficiaries, or in the absence of a
designated beneficiary, to the estate of the Eligible Director, in a single
payment or installments as elected by the Eligible Director.

(d) Dividend Equivalents.

(i) In addition to the payment provided for in Section 8(c), each Eligible
Director (or beneficiary) entitled to payment under this Section 8(d) shall
receive at the same time the dividend equivalent amounts calculated under
subsection (ii) below.

(ii) The dividend equivalent amount is the number of additional share credits
attributable to the number of share credits originally granted plus additional
share credits previously calculated hereunder. Such additional share credits
shall be determined and credited as of each dividend payment date by dividing
the aggregate cash dividends that would have been paid had share credits awarded
or credited (but not yet paid) under this Section 8(d), as the case may be, been
actual shares of Stock on the record date for such dividend by the market price
per share of Stock on the dividend payment date. For this purpose, the market
price on any day shall be the average of the highest and lowest sales price of
Stock as quoted on the composite transactions table for such day, unless the
Board determines that another procedure for determining market price would be
more appropriate. Fractional share credits shall be calculated to not less than
three decimal places.

(e) Payment; Fractional Shares. Payments pursuant to Sections 8(c) and 8(d)
above shall be made in shares of Stock, except that there shall be paid in cash
the value of any fractional share.

9. Performance and Annual Incentive Awards.

(a) Performance Conditions. The right of a Participant to exercise or receive a
grant or settlement of any Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as limited under Sections 9(b) and 9(c) hereof in
the case of a Performance Award or Annual Incentive Award intended to qualify
under Code Section 162(m).

(b) Performance Awards Granted to Designated Covered Employees. If the Committee
determines that a Performance Award to be granted to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of pre-established performance goals and other terms set forth in
this Section 9(b).

(i) Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 9(b). Performance goals shall be
objective and shall otherwise meet the requirements of Code Section 162(m) and
regulations thereunder (including Regulation 1.162-27 and successor regulations
thereto), including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.



--------------------------------------------------------------------------------

(ii) Business Criteria. One or more of the following business criteria for the
Corporation, on a consolidated basis, and/or for specified subsidiaries or
business units of the Corporation (except with respect to the total stockholder
return and earnings per share criteria), shall be used by the Committee in
establishing performance goals for such Performance Awards: (1) earnings per
share; (2) revenues; (3) cash flow; (4) cash flow return on investment;
(5) return on net assets, return on assets, return on investment, return on
capital, return on equity; (6) economic value added; (7) operating margin;
(8) Common Knowledge Retail Customer Service score or a similar customer service
measurement as measured by a third-party administrator; (9) Pharmacy Benefit
Services Customer Satisfaction score; (10) net income; pretax earnings; pretax
earnings before interest, depreciation and amortization; pretax operating
earnings after interest expense and before incentives, service fees and
extraordinary or special items; operating earnings; (11) total stockholder
return; or (12) any of the above goals as compared to the performance of a
published or special index deemed applicable by the Committee including, but not
limited to, the Standard & Poor’s 500 Stock Index or a group of comparator
companies. One or more of the foregoing business criteria shall also be
exclusively used in establishing performance goals for Annual Incentive Awards
granted to a Covered Employee under Section 9(c) hereof.

(iii) Performance Period; Timing for Establishing Performance Goals. Achievement
of performance goals in respect of such Performance Awards shall be measured
over a performance period of up to ten years, as specified by the Committee.
Performance goals shall be established not later than ninety (90) days after the
beginning of any performance period applicable to such Performance Awards, or at
such other date as may be required or permitted for “performance-based
compensation” under Code Section 162(m).

(iv) Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Corporation in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in
Section 9(b)(ii) hereof during the given performance period, as specified by the
Committee in accordance with Section 9(b)(iii) hereof. The Committee may specify
the amount of the Performance Award pool as a percentage of any of such business
criteria, a percentage thereof in excess of a threshold amount, or as another
amount that need not bear a strictly mathematical relationship to such business
criteria. The maximum amount payable to any Participant shall be a stated
percentage of the pool; provided the sum of such percentages shall not exceed
one hundred percent (100%) and the payment does not exceed the per-person award
limit set forth in Section 5.

(v) Settlement of Performance Awards; Other Terms. Settlement of such
Performance Awards shall be in cash, Stock, other Awards or other property, at
the discretion of the Committee. The Committee may, in its discretion, reduce
the amount of a settlement otherwise to be made in connection with such
Performance Awards, but may not exercise discretion to increase any such amount
payable to a Covered Employee in respect of a Performance Award subject to this
Section 9(b). The Committee shall specify the circumstances in which such
Performance Awards shall be paid or forfeited in the event of termination of
employment of the Participant prior to the end of a performance period or
settlement of Performance Awards.

(c) Annual Incentive Awards Granted to Designated Covered Employees. If the
Committee determines that an Annual Incentive Award to be granted to an Eligible
Person who is designated by the Committee as likely to be a Covered Employee
should qualify as “performance-based compensation” for purposes of Code
Section 162(m), the grant, exercise and/or settlement of such Annual Incentive
Award shall be contingent upon achievement of pre-established performance goals
and other terms set forth in this Section 9(c).

(i) Annual Incentive Award Pool. The Committee may establish an Annual Incentive
Award pool, which shall be an unfunded pool, for purposes of measuring
performance of the Corporation in connection with Annual Incentive Awards. The
amount of such Annual Incentive Award pool shall be based upon the achievement
of a performance goal or goals based on one or more of the business criteria set
forth in Section 9(b)(ii) hereof during the given performance period, as
specified by the Committee in accordance with Section 9(b)(iii) hereof. The
Committee may specify the amount of the Annual Incentive Award pool as a
percentage of any of such



--------------------------------------------------------------------------------

business criteria, a percentage thereof in excess of a threshold amount, or as
another amount that need not bear a strictly mathematical relationship to such
business criteria. The maximum amount payable to any Participant shall be a
stated percentage of the pool; provided the sum of such percentages shall not
exceed one hundred percent (100%) and the payment does not exceed the per-person
award limit set forth in Section 5.

(ii) Potential Annual Incentive Awards. Not later than the end of the 90th day
of each fiscal year, or at such other date as may be required or permitted in
the case of Awards intended to be “performance-based compensation” under Code
Section 162(m), the Committee shall determine the Eligible Persons who will
potentially receive Annual Incentive Awards, and the amounts potentially payable
thereunder, for that fiscal year, either out of an Annual Incentive Award pool
established by such date under Section 9(c)(i) hereof or as individual Annual
Incentive Awards. In the case of individual Annual Incentive Awards intended to
qualify under Code Section 162(m), the amount potentially payable shall be based
upon the achievement of a performance goal or goals based on one or more of the
business criteria set forth in Section 9(b)(ii) hereof in the given performance
year, as specified by the Committee; in other cases, such amount shall be based
on such criteria as shall be established by the Committee. In all cases, the
maximum Annual Incentive Award of any Participant shall be subject to the
limitation set forth in Section 5 hereof.

(iii) Payout of Annual Incentive Awards. After the end of each fiscal year, the
Committee shall determine the amount, if any, of (A) the Annual Incentive Award
pool, and the maximum amount of potential Annual Incentive Award payable to each
Participant in the Annual Incentive Award pool, or (B) the amount of potential
Annual Incentive Award otherwise payable to each Participant. The Committee may,
in its discretion, determine that the amount payable to any Participant as a
final Annual Incentive Award shall be increased or reduced from the amount of
his or her potential Annual Incentive Award, including a determination to make
no final Award whatsoever, but may not exercise discretion to increase any such
amount in the case of an Annual Incentive Award intended to qualify under Code
Section 162(m). The Committee shall specify the circumstances in which an Annual
Incentive Award shall be paid or forfeited in the event of termination of
employment by the Participant prior to the end of a fiscal year or settlement of
such Annual Incentive Award.

(d) Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award pool or
potential individual Performance Awards and as to the achievement of performance
goals relating to Performance Awards under Section 9(b), and the amount of any
Annual Incentive Award pool or potential individual Annual Incentive Awards and
the amount of final Annual Incentive Awards under Section 9(c), shall be made in
writing in the case of any Award intended to qualify under Code Section 162(m).
The Committee may not delegate any responsibility relating to such Performance
Awards or Annual Incentive Awards.

(e) Status of Section 9(b) and Section 9(c) Awards under Code Section 162(m). It
is the intent of the Corporation that Performance Awards and Annual Incentive
Awards under Sections 9(b) and 9(c) hereof granted to persons who are designated
by the Committee as likely to be Covered Employees within the meaning of Code
Section 162(m) and regulations thereunder (including Regulation 1.162-27 and
successor regulations thereto) shall, if so designated by the Committee,
constitute “performance-based compensation” within the meaning of Code
Section 162(m) and regulations thereunder. Accordingly, the terms of Sections
9(b) through (e), including the definitions of Covered Employee and other terms
used therein, shall be interpreted in a manner consistent with Code
Section 162(m) and regulations thereunder. The foregoing notwithstanding,
because the Committee cannot determine with certainty whether a given
Participant will be a Covered Employee with respect to a fiscal year that has
not yet been completed, the term Covered Employee as used herein shall mean only
a person designated by the Committee, at the time of grant of Performance Awards
or an Annual Incentive Award, as likely to be a Covered Employee with respect to
that fiscal year. If any provision of the Plan as in effect on the date of
adoption or any agreements relating to Performance Awards or Annual Incentive
Awards that are designated as intended to comply with Code Section 162(m) does
not comply or is inconsistent with the requirements of Code Section 162(m) or
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements.



--------------------------------------------------------------------------------

10. Change in Control.

(a) Effect of “Change in Control”. In the event of a “Change in Control,” the
following provisions shall apply unless otherwise provided in the Award
agreement:

(i) Any Award carrying a right to exercise that was not previously exercisable
and vested shall become fully exercisable and vested as of the time of the
Change in Control and shall remain exercisable and vested for the balance of the
stated term of such Award without regard to any termination of employment by the
Participant, subject only to applicable restrictions set forth in Section 11(a)
hereof;

(ii) The restrictions, deferral of settlement and forfeiture conditions
applicable to any other Award granted under the Plan shall lapse and such Awards
shall be deemed fully vested as of the time of the Change in Control, except to
the extent of any waiver by the Participant and subject to applicable
restrictions set forth in Section 11(a) hereof; and

(iii) With respect to any outstanding Award subject to achievement of
performance goals and conditions under the Plan, such performance goals and
other conditions will be deemed to be met if and to the extent so provided by
the Committee in the Award agreement relating to such Award.

(b) Definition of “Change in Control”. A “Change in Control” shall be deemed to
have occurred if:

(i) any Person (other than (w) the Corporation, (x) any trustee or other
fiduciary holding securities under any employee benefit plan of the Corporation,
(y) any corporation owned, directly or indirectly, by the stockholders of the
Corporation immediately after the occurrence with respect to which the
evaluation is being made in substantially the same proportions as their
ownership of the common stock of the Corporation immediately prior to such
occurrence, or (z) any surviving or resulting entity from a merger or
consolidation referred to in clause (iii) below that does not constitute a
Change of Control under clause (iii) below) becomes the Beneficial Owner (except
that a Person shall be deemed to be the Beneficial Owner of all shares that any
such Person has the right to acquire pursuant to any agreement or arrangement or
upon exercise of conversion rights, warrants or options or otherwise, without
regard to the sixty (60) day period referred to in Rule 13d-3 under the Exchange
Act), as directly or indirectly, of securities of the Corporation or of any
subsidiary owning directly or indirectly all or substantially all of the
consolidated assets of the Corporation (a “Significant Subsidiary”),
representing thirty percent (30%) or more of the combined voting power of the
Corporation’s or such Significant Subsidiary’s then outstanding securities;

(ii) during any period of twelve (12) consecutive months, individuals who at the
beginning of such period constitute the Board, and any new director whose
election by the Board or nomination for election by the Corporation’s
stockholders was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the twelve
(12) month period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority of the Board;

(iii) the consummation of a merger or consolidation of the Corporation or any
Significant Subsidiary with any other entity, other than a merger or
consolidation which would result in the voting securities of the Corporation or
a Significant Subsidiary outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving or resulting entity) more than fifty percent
(50%) of the combined voting power of the surviving or resulting entity
outstanding immediately after such merger or consolidation; or

(iv) the consummation of a transaction (or series of transactions within a
twelve (12)-month period) which constitutes the sale or disposition of all or
substantially all of the consolidated assets of the Corporation but in no event
assets having a gross fair market value of less than forty percent (40%) of the
total gross fair market value of all of the consolidated assets of the
Corporation (other than such a sale or disposition immediately after which such
assets will be owned directly or indirectly by the stockholders of the
Corporation in substantially the same proportions as their ownership of the
common stock of the Corporation immediately prior to such sale or disposition.



--------------------------------------------------------------------------------

11. General Provisions.

(a) Compliance with Legal and Other Requirements. The Corporation may, to the
extent deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Stock or payment of other benefits under any Award until completion
of such registration or qualification of such Stock or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Stock or other securities of the Corporation are listed or quoted, or
compliance with any other obligation of the Corporation, as the Committee may
consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations. The
foregoing notwithstanding, in connection with a Change in Control, the
Corporation shall take or cause to be taken no action, and shall undertake or
permit to arise no legal or contractual obligation, that results or would result
in any postponement of the issuance or delivery of Stock or payment of benefits
under any Award or the imposition of any other conditions on such issuance,
delivery or payment, to the extent that such postponement or other condition
would represent a greater burden on a Participant than existed on the ninetieth
(90th) day preceding the Change in Control.

(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Corporation or a subsidiary), or
assigned or transferred by such Participant otherwise than by will or the laws
of descent and distribution or to a Beneficiary upon the death of a Participant,
and such Awards or rights that may be exercisable shall be exercised during the
lifetime of the Participant only by the Participant or his or her guardian or
legal representative, except that Awards and other rights (other than ISOs in
tandem therewith) may be transferred (without receipt of value from the
transferee) to one or more Beneficiaries, family members or other permitted
transferees designated by the Committee during the lifetime of the Participant,
and may be exercised by such transferees in accordance with the terms of such
Award, but only if and to the extent such transfers are permitted by the
Committee pursuant to the express terms of an Award agreement (subject to any
terms and conditions which the Committee may impose thereon). A Beneficiary,
transferee, or other person claiming any rights under the Plan from or through
any Participant shall be subject to all terms and conditions of the Plan and any
Award agreement applicable to such Participant, except as otherwise determined
by the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.

(c) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Stock, or other property), recapitalization, forward or
reverse split, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, liquidation, dissolution or other similar corporate
transaction or event affects the Stock such that an adjustment is determined by
the Committee to be appropriate under the Plan, then the Committee shall, in
such manner as it may deem equitable, adjust any or all of (i) the number and
kind of shares of Stock which may be delivered in connection with Awards granted
thereafter, (ii) the number and kind of shares of Stock by which annual
per-person Award limitations are measured under Section 5 hereof, (iii) the
number and kind of shares of Stock subject to or deliverable in respect of
outstanding Awards, and (iv) the exercise price, grant price or purchase price
relating to any Award and/or make provision for payment of cash or other
property in respect of any outstanding Award. In addition, the Committee is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Awards (including Performance Awards and performance goals, and
Annual Incentive Awards and any Annual Incentive Award pool or performance goals
relating thereto) in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence, as well as
acquisitions and dispositions of businesses and assets) affecting the
Corporation, any subsidiary or any business unit, or the financial statements of
the Corporation or any subsidiary, or in response to changes in applicable laws,
regulations, accounting principles, tax rates and regulations or business
conditions or in view of the Committee’s assessment of the business strategy of
the Corporation, any subsidiary or business unit thereof, performance of
comparable organizations, economic



--------------------------------------------------------------------------------

and business conditions, personal performance of a Participant, and any other
circumstances deemed relevant; provided that no such adjustment shall be
authorized or made if and to the extent that such authority or the making of
such adjustment would cause Performance Awards granted under Section 9(b) hereof
or Annual Incentive Awards granted under Section 9(c) hereof to Participants
designated by the Committee as Covered Employees and intended to qualify as
“performance-based compensation” under Code Section 162(m) and regulations
thereunder to otherwise fail to qualify as “performance-based compensation”
under Code Section 162(m) and regulations thereunder.

(d) Taxes. The Corporation and any subsidiary is authorized to withhold from any
Award granted, any payment relating to an Award under the Plan, including from a
distribution of Stock, or any payroll or other payment to a Participant, amounts
of withholding and other taxes required to be withheld by the applicable
employment tax rules in connection with any transaction involving an Award, and
to take such other action as the Committee may deem advisable to enable the
Corporation to satisfy obligations for the payment of withholding taxes relating
to any Award. This authority shall include authority to withhold or receive
Stock or other property and to make cash payments in respect thereof in
satisfaction of such withholding tax obligations.

(e) Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue or terminate the Plan or the Committee’s authority to grant Awards
under the Plan without the consent of stockholders or Participants, except that
any amendment or alteration to the Plan shall be subject to the approval of the
Corporation’s stockholders not later than the annual meeting next following such
Board action if such stockholder approval is required by any federal or state
law or regulation or the rules of any stock exchange or automated quotation
system on which the Stock may then be listed or quoted, or if the amendment
increases the number of shares of Stock reserved and available for delivery in
connection with Awards, materially modifies the requirements as to eligibility
for participation in the Plan, or materially increases the benefits accruing to
Participants, and the Board may otherwise, in its discretion, determine to
submit other such changes to the Plan to stockholders for approval; provided
that, without the consent of an affected Participant, no such Board action may
materially and adversely affect the rights of such Participant under any
previously granted and outstanding Award. Subject to the provisions of
Section 7(a) the Committee may waive any conditions or rights under, or amend,
alter, suspend, discontinue or terminate any Award theretofore granted and any
Award agreement relating thereto, except as otherwise provided in the Plan;
provided that, without the consent of an affected Participant, no such Committee
action may materially and adversely affect the rights of such Participant under
such Award.

(f) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Corporation or a subsidiary, (ii) interfering in any
way with the right of the Corporation or a subsidiary to terminate any Eligible
Person’s or Participant’s employment or service at any time, (iii) giving an
Eligible Person or Participant any claim to be granted any Award under the Plan
or to be treated uniformly with other Participants and employees, or
(iv) conferring on a Participant any of the rights of a stockholder of the
Corporation unless and until the Participant is duly issued or transferred
shares of Stock in accordance with the terms of an Award.

(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Corporation; provided that the Committee may authorize the
creation of trusts and deposit therein cash, Stock, other Awards or other
property, or make other arrangements to meet the Corporation’s obligations under
the Plan. Such trusts or other arrangements shall be consistent with the
“unfunded” status of the Plan unless the Committee otherwise determines with the
consent of each affected Participant. The trustee of such trusts may be
authorized to dispose of trust assets and reinvest the proceeds in alternative
investments, subject to such terms and conditions as the Committee may specify
and in accordance with applicable law.

(h) Non-exclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Corporation for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable
including incentive arrangements and awards which do not qualify under Code
Section 162(m).



--------------------------------------------------------------------------------

(i) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash or other consideration. No fractional
shares of Stock shall be issued or delivered pursuant to the Plan or any Award.
The Committee shall determine whether cash, other Awards or other property shall
be issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

(j) Governing Law. The validity, construction and effect of the Plan, any rules
and regulations under the Plan, and any Award agreement shall be determined in
accordance with the Delaware General Corporation Law, without giving effect to
principles of conflicts of laws, and applicable federal law.

(k) Recoupment Policy. Except as may be specifically provided in the Award
agreement, each Award under the Plan shall be subject to the terms of the
Corporation’s Recoupment Policy as it exists from time to time.

(l) Code Section 409A. With respect to Awards subject to Code Section 409A, the
Plan is intended to comply with the requirements of Code Section 409A, and the
provisions hereof shall be interpreted in a manner that satisfies the
requirements of Code Section 409A and the related regulations, and the Plan
shall be operated accordingly. If any provision of the Plan or any term or
condition of any Award would otherwise frustrate or conflict with this intent,
the provision, term or condition will be interpreted and deemed amended so as to
avoid this conflict. Notwithstanding anything in the Plan to the contrary, if a
Participant is determined under rules adopted by the Committee to be a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i) and as
defined in the Corporation’s Universal 409A Definition Document, payment under
any Award hereunder shall be delayed to the extent necessary to avoid a
violation of Code Section 409A.

(m) Plan Effective Date and Stockholder Approval; Expiration Date. The Plan has
been adopted by the Board effective May 12, 2010, subject to approval by the
stockholders of the Corporation. Unless an extension is approved by the
stockholders of the Corporation, the Plan shall have a term that expires on
May 11, 2020, after which no further Awards may be made, provided, however, that
the provisions of the Plan shall continue to apply to Awards made prior to such
date.